Case: 17-40670      Document: 00514585709         Page: 1    Date Filed: 08/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-40670                               FILED
                                  Summary Calendar                        August 3, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
KEITH REDBURN,

              Plaintiff - Appellant

v.

CITY OF VICTORIA,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 6:15-CV-32


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       This appeal arises from the district court’s award of attorney’s fees and
costs to the City of Victoria, Texas, in a lawsuit between the City and Keith
Redburn over the City’s use of Redburn’s private property to drain storm-sewer
refuse. The district court awarded attorney’s fees and costs to the City based




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40670    Document: 00514585709     Page: 2    Date Filed: 08/03/2018



                                 No. 17-40670
on its determination that the City was entitled to summary judgment on all
claims.
      However, a panel of this court partially vacated the district court’s order
of summary judgment and remanded for further proceedings below.               See
Redburn v. City of Victoria, No. 17-40369, 2018 WL 3649650, at *1, 7 (5th Cir.
Aug. 1, 2018). Accordingly, we now VACATE the district court’s award of
attorney’s fees and costs to the City and REMAND for further proceedings
consistent with the court’s determination on the merits.




                                       2